DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 5/23/2022 is acknowledged.
Claims 1,3-5,12, and 18 are amended.
Claims 7,8-10,13, and 16 are withdrawn.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6,11,12,14,15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, claim 1 recites “a defined power level requirement” and “selecting the first action as a restriction of movement of the device from a first location to a second location, wherein the movement to the second location is determined to fail to satisfy the defined power level requirement”.  After carefully examining the instant disclosure, the examiner respectfully submits that support for this amendment is lacking and the addition of said limitation is new matter.  Para.[0070] of filed specification discloses:  According to some implementations, usage of QoS loss and expected power performance can be analyzed by the navigation component 306 to forbid traversal into certain locations and/or activity of certain endpoints. For example, there can be a need to survive (e.g., remain operational with sufficient power and QoS) for three hours such that the first device 102 cannot move out of a good coverage area. Further, a user interface (UI) layer can be provided that shows navigation, predicted potential problems, and/or haptic feedback for navigation.  
As shown, the cited portions discloses an “expected power performance”, “sufficient power” and “cannot move out of a good coverage area.” However, the claim limitations are more specific than the teachings of the specification.  A “defined power level requirement” is more specific than “expected power performance” and “sufficient power”  Similarly, “selecting the first action as a restriction of movement of the device from a first location to a second location, wherein the movement to the second location is determined to fail to satisfy the defined power level requirement” is more specific than “cannot move out of a good coverage area”.  Therefore support for the newly amended limitations is lacking.

As amended, claim 12 recites “a battery power level requirement of the user equipment” and “wherein the action comprises restriction of movement of the user equipment into a defined location based on the defined location being determined to not support the battery power level requirement of the user equipment”.  After carefully examining the instant disclosure, the examiner respectfully submits that support for this amendment is lacking and the addition of said limitation is new matter.  Para.[0070] of filed specification discloses:  According to some implementations, usage of QoS loss and expected power performance can be analyzed by the navigation component 306 to forbid traversal into certain locations and/or activity of certain endpoints. For example, there can be a need to survive (e.g., remain operational with sufficient power and QoS) for three hours such that the first device 102 cannot move out of a good coverage area. Further, a user interface (UI) layer can be provided that shows navigation, predicted potential problems, and/or haptic feedback for navigation.  
As shown, the cited portions discloses an “expected power performance”, “sufficient power” and “cannot move out of a good coverage area.” However, the claim limitations are more specific than the teachings of the specification.  A “a battery power level requirement of the user equipment” is more specific than “expected power performance” and “sufficient power”  Similarly, “wherein the action comprises restriction of movement of the user equipment into a defined location based on the defined location being determined to not support the battery power level requirement of the user equipment” is more specific than “cannot move out of a good coverage area”.  Therefore support for the newly amended limitations is lacking.

As amended, claim 18 recites “a defined power level requirement based on the type of application”; “movement to a third location is expected to cause a power level of the device to degrade below the defined power level requirement”; and “second information indicative of restricted movement to the third location”.  After carefully examining the instant disclosure, the examiner respectfully submits that support for this amendment is lacking and the addition of said limitation is new matter.  Para.[0070] of filed specification discloses:  According to some implementations, usage of QoS loss and expected power performance can be analyzed by the navigation component 306 to forbid traversal into certain locations and/or activity of certain endpoints. For example, there can be a need to survive (e.g., remain operational with sufficient power and QoS) for three hours such that the first device 102 cannot move out of a good coverage area. Further, a user interface (UI) layer can be provided that shows navigation, predicted potential problems, and/or haptic feedback for navigation.  
As shown, the cited portions discloses an “expected power performance”, “sufficient power” and “cannot move out of a good coverage area.” However, the claim limitations are more specific than the teachings of the specification.  A “defined power level requirement based on the type of application” is more specific than “expected power performance” and “sufficient power”  Similarly, “movement to a third location is expected to cause a power level of the device to degrade below the defined power level requirement” and “second information indicative of restricted movement to the third location” are more specific than “cannot move out of a good coverage area”.  Therefore support for the newly amended limitations is lacking.

Claims 2-6,11,14,15,17,19, and 20 are rejected because they depend from a rejected claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,11,12,14,15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altman (US 20210114616).
Re claim 1:
Altman discloses a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (Para.[0253] executed or performed by a computer and Para.[0254] memory): 
determining an occurrence of a trigger event at a device, wherein the trigger event is related to a quality of service of a communication network being determined to have failed to satisfy a threshold quality level and a defined power level requirement (Para.[0101]  However, the Bonding/Multi-Link Agent determines or estimates or predicts, that the performance of a single communication link or of a combined bonding link (made of an aggregate combination of any combination of multiple communication links) is below a pre-defined threshold (or, its monetary cost to a minimum through-put or bandwidth is above a pre-defined threshold or latency is above such threshold or current or predicted desired level or similarly cost or battery consumption from/by any of the participating communication devices or any other QoS or other parameter)), 
wherein the trigger event is modified as a function of an application currently executing on the device (Para.[0106]  Such determinations may be performed even though, for example, Route 1 is shorter in length and/or shorter in travel-time or is less traffic-congested, relative to Route 2. Such determinations may be performed, for example, if the system already knows, or predicts, that the user intends to consume large amount of wireless data along the route, or would require to have a reliable high-speed wireless connection along the way; e.g., based on detecting that the user has already commenced playback of a streaming high-definition (HD) or 3D or AR/VR immersive video, or based on analysis of prior trips of that particular user (e.g., to that particular destination, or to other destinations) in which the user has consumed large amount of wireless data during the trip (e.g., larger than a pre-defined threshold value), or based on a user request to select the route that has a better, faster and/or more reliable wireless connection or connections or above certain QoS or other communications or applications QoE thresholds or levels or ranges, or based on knowledge that Route 1 has, in general or currently (for example due to some infrastructure failure) poor IP communication performance that are typically inferior to the IP communication performance matrix required by sufficiently most, or deducing such knowledge from similar previous analysis of same or similar travelling routes or road-segments and/or communication or QoS statuses or requirements, or sufficiently similar, other users and Para.[0090] and Para.[0190] – where different application have different trigger events because the requirements are different), 
wherein the quality of service of the communication network is measured by the device (Fig.2 ref. 208 Route-Segment QoS Estimator/Comparator); and 
based on the trigger event being modified according to an enhancement of the trigger event and the defined power level requirement, facilitating a first action at the device that causes a corresponding second action within the communication network, wherein the facilitating comprises selecting the first action as a restriction requirement of movement of the device from a first location to a second location, wherein the movement to the second location is determined to fail to satisfy the defined power level requirement (Para.[0101]  a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs – where a different travel route segment is a restriction of movement to a second location (e.g. a second location is a location along the original route that movement becomes restricted to when a new route is selected and the new route does not include the second location) and Fig.3 and Para.[0123] Communication Map 300 depicts a starting point (SP) 301 and a destination point (DP), and further indicates the vehicle's current location (CL) 303 as well as various points-of-interest (e.g., names of cities, towns, rivers, establishments or the like). Communication Map 300 shows a current route (CR) 311 that is being travelled by the vehicle; and also shown a possible alternate route (AR) 312 that may be taken in order to reach the destination, optionally indicating also the difference in travel-time and/or in travel-distance if the alternate route is taken instead of the current route – where the various points-of-interest along the original route that is modified and are not included in the modified route are second locations), and
wherein the facilitating the first action is based on the occurrence of the trigger event and based on a determination that the first action and the corresponding second action are mapped to causing the quality of service to satisfy the threshold quality level and the defined power level requirement (Para.[0101]  a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs and Para.[0102]  In some embodiments, route modification or adjustment or replacement, may present to the driver or operator of the vehicle a message indicating a suggestion to modify or adjust or replace the route, and the reason for such suggestion (e.g., to ensure high-quality HD video streaming); and may actuate such modification only if the driver or operator signals his consent or approval – where the first action is the modified route and the second action is satisfying the applications’ communication needs and Para.[0094]   a goal of maintaining a certain battery level (or minimal usage) of a certain handheld or other specific device).
As shown above, Altman discloses a system where a trigger event is based on what application is running (Para.[0190] where different application have different requirements and hence different trigger events) and then a first action is taken based on the trigger event.  Altman does not explicitly disclose the triggered event is modified and the first action is facilitated based on that modification.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the trigger event in Altman is modified as a function of the application because the system of Altman shows different quality of service requirements for different applications so the trigger event would be modified when the application is modified because the quality of service requirements are modified.  An application requiring a lower quality of service would have a suppressed trigger event and an application requiring a higher quality of service would have an enhanced trigger event.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first action is facilitated based on the modification because the first action is partially based on the quality of service requirements so modifying the trigger event will affect the first action.
Re claim 2:
Altman discloses wherein the occurrence of the trigger event is changeable based on an activity determined to be occurring at the device (Para.[0101]  Based on such determination or estimation or prediction or evaluation, of a reduced video quality or increased artifacts or lower bitrate communication or increased delays or increased latency or excessive buffering delays or other Quality of Experience injuries, a different travel route segment may be chosen or recommended or selected), and
wherein the trigger event being modified is a suppression of the trigger event as the function of the application (Para.[0106]  Such determinations may be performed even though, for example, Route 1 is shorter in length and/or shorter in travel-time or is less traffic-congested, relative to Route 2. Such determinations may be performed, for example, if the system already knows, or predicts, that the user intends to consume large amount of wireless data along the route, or would require to have a reliable high-speed wireless connection along the way; e.g., based on detecting that the user has already commenced playback of a streaming high-definition (HD) or 3D or AR/VR immersive video, or based on analysis of prior trips of that particular user (e.g., to that particular destination, or to other destinations) in which the user has consumed large amount of wireless data during the trip (e.g., larger than a pre-defined threshold value), or based on a user request to select the route that has a better, faster and/or more reliable wireless connection or connections or above certain QoS or other communications or applications QoE thresholds or levels or ranges, or based on knowledge that Route 1 has, in general or currently (for example due to some infrastructure failure) poor IP communication performance that are typically inferior to the IP communication performance matrix required by sufficiently most, or deducing such knowledge from similar previous analysis of same or similar travelling routes or road-segments and/or communication or QoS statuses or requirements, or sufficiently similar, other users and Para.[0090] and Para.[0190] – where different application have different trigger events because the requirements are different).
As shown above, Altman discloses different factors for selecting a different travel route and a trigger event being based on what application is running (Para.[0190]).  Altman does not explicitly disclose the trigger event is changeable and a suppression of the trigger event.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the trigger event in Altman is changeable because different applications have different requirements and therefore the trigger events would be different.    Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention an application requiring a lower quality of service would have a suppressed trigger event and an application requiring a higher quality of service would have an enhanced trigger event.
Re claim 3:
Altman discloses determining the activity is an augmented reality activity (Para.[0106]  if the system already knows, or predicts, that the user intends to consume large amount of wireless data along the route, or would require to have a reliable high-speed wireless connection along the way; e.g., based on detecting that the user has already commenced playback of a streaming high-definition (HD) or 3D or AR/VR immersive video); and 
selecting the first action as a movement of the device from the first location to a third location within the communication network, and wherein the corresponding second action is related to a reduction of a latency within the communication network (Para.[0101]  Based on such determination or estimation or prediction or evaluation, of a reduced video quality or increased artifacts or lower bitrate communication or increased delays or increased latency or excessive buffering delays or other Quality of Experience injuries, a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs and Para.[0190]  For example, video watching or uploading (including live video from the vehicle); for the passengers' infotainment; many times more than a single passenger; especially demanding are 360 degrees video, Augmented Reality (AR) and Virtual Reality (VR) video. For high-quality immersive experience, a very low latency is desired – where AR and VR are time sensitive and Fig.3 and Para.[0123] various points-of-interest).
As shown above, Altman discloses modifying a route to meet the requirements of an application.  Altman does not explicitly disclose the second location has a reduced latency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second location in Altman would have a reduced latency in order to meet the application’s needs as suggested by Altman and because a high latency is considered a trigger for modifying a route so the modified route would have a lower latency (Altman Para.[0101]).
Re claim 4:
Altman discloses determining the activity is a voice communication (Para.[0126]  In some embodiments, optionally, names or graphical representations or indicators of particular applications (e.g., YouTube, Netflix, Skype, Facebook) or of particular types of applications (e.g., Streaming Video; Streaming Audio; VoIP; Mapping, video uplink streaming, etc.) may be shown at or near each route segment in the generated map, indicating which application(s) and/or which type(s) of application(s) are expected to have sufficient bandwidth in that route segment); and 
selecting the first action as a movement of the device from the first location to a third location within the communication network (Para.[0101]  Based on such determination or estimation or prediction or evaluation, of a reduced video quality or increased artifacts or lower bitrate communication or increased delays or increased latency or excessive buffering delays or other Quality of Experience injuries, a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs and Fig.3 and Para.[0123] various points-of-interest), and 
wherein the corresponding second action is related to a change in a voice quality within the communication network (Para.[0126]  In some embodiments, optionally, names or graphical representations or indicators of particular applications (e.g., YouTube, Netflix, Skype, Facebook) or of particular types of applications (e.g., Streaming Video; Streaming Audio; VoIP; Mapping, video uplink streaming, etc.) may be shown at or near each route segment in the generated map, indicating which application(s) and/or which type(s) of application(s) are expected to have sufficient bandwidth in that route segment and Para.[0119]  The communication in Route Segment 2 would be inadequate for high-quality streaming audio but would be adequate for Voice Over IP communications").
As shown above, Altman discloses modifying a route in response to inadequate quality.  Altman also discloses showing which modified route has adequate quality for voice.  Altman does not explicitly disclose the second action is related to a change in voice quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second action in Altman would related to a change in voice quality when quality metrics for a voice application are not adequate in order to meet the application’s needs (Altman Para.[0101]).
Re claim 5:
Altman discloses wherein the facilitating of the first action comprises facilitating an output, at the device, of a suggested navigation from the first location to a third location within the communication network (Para.[0101] a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs and Fig.3 and Para.[0123] various points-of-interest) and 


Re claim 6:
Altman discloses wherein the facilitating of the output of the comprises facilitating a rendering, via a display of the device, a predicative map for user- guided navigation (Para.[0087]  Display of the communication routes may be done in various ways; for example, by displaying the expected uplink/downlink goodput and/or delay/latency and/or any other QoS or performance or cost related parameters, for a particular route-segment).
Re claim 11:
Altman discloses wherein the device is a mobile device of the communication network, and wherein the first action is a recommendation of a physical movement of the mobile device (Para.[0101]  a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs).
Re claim 12:
Altman discloses determining, by a system comprising a processor, a battery power level requirement of the user equipment and that a quality of service level for a user equipment within a communications network has degraded below a threshold quality of service level for an application executing on the user equipment based on external conditions occurring at the user equipment (Para.[0101]  However, the Bonding/Multi-Link Agent determines or estimates or predicts, that the performance of a single communication link or of a combined bonding link (made of an aggregate combination of any combination of multiple communication links) is below a pre-defined threshold (or, its monetary cost to a minimum through-put or bandwidth is above a pre-defined threshold or latency is above such threshold or current or predicted desired level or similarly cost or battery consumption from/by any of the participating communication devices or any other QoS or other parameter and Para.[0014]  In some cases, the available bandwidth is even further limited by Radio Frequency (RF) phenomena such as reflections or fading, or cross interference among multiple transceivers of multiple devices, or by congestion or cell congestion, or by congested traffic, or failures of certain cellular infrastructure segments, or terror attacks, or weather conditions, or other factors and Para.[0094]  a goal of maintaining a certain battery level (or minimal usage) of a certain handheld or other specific device); 
in response to the determining, selecting, by the system, an action to be performed at the user equipment, wherein the action increases the quality of service level above the threshold quality of service level for the application executing on the user equipment (Para.[0101]  a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs and Para.[0106] and Para.[0064]  if the quality of the information is lower than a threshold level due to lower bandwidth availability); and 
and wherein the action comprises restriction of movement of the user equipment into a defined location based on the defined location being determined to not support the battery power level requirement of the user equipment (Para.[0101]  a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs – where a different travel route segment is a restriction of movement to a define location (e.g. a define location is a location along the original route that movement becomes restricted to when a new route is selected and the new route does not include the defined location) and Fig.3 and Para.[0123] Communication Map 300 depicts a starting point (SP) 301 and a destination point (DP), and further indicates the vehicle's current location (CL) 303 as well as various points-of-interest (e.g., names of cities, towns, rivers, establishments or the like). Communication Map 300 shows a current route (CR) 311 that is being travelled by the vehicle; and also shown a possible alternate route (AR) 312 that may be taken in order to reach the destination, optionally indicating also the difference in travel-time and/or in travel-distance if the alternate route is taken instead of the current route – where the various points-of-interest along the original route that is modified and are not included in the modified route are defined locations);
providing, by the system and to the user equipment, information indicative of the action, wherein the action is to be performed at the user equipment (Para.[0102]  In some embodiments, route modification or adjustment or replacement, may present to the driver or operator of the vehicle a message indicating a suggestion to modify or adjust or replace the route, and the reason for such suggestion (e.g., to ensure high-quality HD video streaming); and may actuate such modification only if the driver or operator signals his consent or approval).
As shown above, Altman discloses external conditions affecting the available bandwidth (Para.[0014] as cited above).  Altman further discloses the available bandwidth affecting the quality of service (Para.[0064]  as cited above).  Altman does not explicitly disclose the quality of service being affected (degrading/improving) based on the external condition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the quality of service level is degraded/improved based on the external conditions because the external conditions impact the available bandwidth, which impacts the quality of service.  External conditions that reduce the available bandwidth will degrade the quality of service.
Re claim 14:
Altman discloses determining the application executing on the user equipment is a time sensitive application (Para.[0190]  For example, video watching or uploading (including live video from the vehicle); for the passengers' infotainment; many times more than a single passenger; especially demanding are 360 degrees video, Augmented Reality (AR) and Virtual Reality (VR) video. For high-quality immersive experience, a very low latency is desired – where AR and VR are time sensitive); and 
selecting the action as a movement of the mobile device of the user equipment from a first location to a second location within the communications network based on the application executing on the user equipment being the time sensitive application, and wherein the action decreases an amount of latency within the communications network (Para.[0101]  Based on such determination or estimation or prediction or evaluation, of a reduced video quality or increased artifacts or lower bitrate communication or increased delays or increased latency or excessive buffering delays or other Quality of Experience injuries, a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs).
As shown above, Altman discloses modifying a route to meet the requirements of an application.  Altman does not explicitly disclose the action decreases latency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second location in Altman would have a decreased latency in order to meet the application’s needs as suggested by Altman and because a high latency is considered a trigger for modifying a route so the modified route would have a lower latency (Altman Para.[0101]).
Re claim 15:
Altman discloses determining, by the system, the application executing on the user equipment is a non- time sensitive application (Para.[0126]  In some embodiments, optionally, names or graphical representations or indicators of particular applications (e.g., YouTube, Netflix, Skype, Facebook) or of particular types of applications (e.g., Streaming Video; Streaming Audio; VoIP; Mapping, video uplink streaming, etc.) may be shown at or near each route segment in the generated map, indicating which application(s) and/or which type(s) of application(s) are expected to have sufficient bandwidth in that route segment – where VoIP is non-time sensitive); and 
selecting the action as a movement of the user equipment from a first location to a second location within the communications network based on the application executing on the user equipment being the non-time sensitive application, and wherein the action increases a quality of a voice communication within the communications network (Para.[0101]  Based on such determination or estimation or prediction or evaluation, of a reduced video quality or increased artifacts or lower bitrate communication or increased delays or increased latency or excessive buffering delays or other Quality of Experience injuries, a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs).
As shown above, Altman discloses modifying a route in response to inadequate quality.  Altman also discloses showing which modified route has adequate quality for voice.  Altman does not explicitly disclose the action increases a quality of voice communication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the action in Altman increases quality of voice communication because the modified route is generated in response to inadequate quality and increases the quality in order to meet the application’s needs (Altman Para.[0101]).
Re claim 17:
Altman discloses wherein the providing the information indicative of the action comprises facilitating an output, at the user equipment, of an electronic mapping application that indicates alternative navigation routes (Para.[0101]  a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs and Para.[0087]  Display of the communication routes may be done in various ways; for example, by displaying the expected uplink/downlink goodput and/or delay/latency and/or any other QoS or performance or cost related parameters, for a particular route-segment).
Re claim 18:
Altman discloses determining a trigger event has occurred, wherein the trigger event indicates a quality of service associated with a device fails to satisfy a defined quality of service level (Para.[0101]  However, the Bonding/Multi-Link Agent determines or estimates or predicts, that the performance of a single communication link or of a combined bonding link (made of an aggregate combination of any combination of multiple communication links) is below a pre-defined threshold); 
ascertaining a type of application executing on the device, wherein the trigger event is enhanced as a function of the type of application executing at the device and a defined power level requirement based on the type of application (Para.[0101]  However, the Bonding/Multi-Link Agent determines or estimates or predicts, that the performance of a single communication link or of a combined bonding link (made of an aggregate combination of any combination of multiple communication links) is below a pre-defined threshold (or, its monetary cost to a minimum through-put or bandwidth is above a pre-defined threshold or latency is above such threshold or current or predicted desired level or similarly cost or battery consumption from/by any of the participating communication devices or any other QoS or other parameter… a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs and Para.[0106]  Such determinations may be performed even though, for example, Route 1 is shorter in length and/or shorter in travel-time or is less traffic-congested, relative to Route 2. Such determinations may be performed, for example, if the system already knows, or predicts, that the user intends to consume large amount of wireless data along the route, or would require to have a reliable high-speed wireless connection along the way; e.g., based on detecting that the user has already commenced playback of a streaming high-definition (HD) or 3D or AR/VR immersive video, or based on analysis of prior trips of that particular user (e.g., to that particular destination, or to other destinations) in which the user has consumed large amount of wireless data during the trip (e.g., larger than a pre-defined threshold value), or based on a user request to select the route that has a better, faster and/or more reliable wireless connection or connections or above certain QoS or other communications or applications QoE thresholds or levels or ranges, or based on knowledge that Route 1 has, in general or currently (for example due to some infrastructure failure) poor IP communication performance that are typically inferior to the IP communication performance matrix required by sufficiently most, or deducing such knowledge from similar previous analysis of same or similar travelling routes or road-segments and/or communication or QoS statuses or requirements, or sufficiently similar, other users and Para.[0090] and Para.[0190] – where different application have different trigger events because the requirements are different and Para.[0094]  a goal of maintaining a certain battery level (or minimal usage) of a certain handheld or other specific device); 
determining that a movement of the device from a first location to a second location is expected to cause the quality of service associated with the device to satisfy the defined quality of service level while the application is executing on the device and that movement to a third location is expected to cause a power level of the device to degrade below the defined power level requirement (Para.[0101]  a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs and Fig.3 and Para.[0123] Communication Map 300 depicts a starting point (SP) 301 and a destination point (DP), and further indicates the vehicle's current location (CL) 303 as well as various points-of-interest (e.g., names of cities, towns, rivers, establishments or the like). Communication Map 300 shows a current route (CR) 311 that is being travelled by the vehicle; and also shown a possible alternate route (AR) 312 that may be taken in order to reach the destination, optionally indicating also the difference in travel-time and/or in travel-distance if the alternate route is taken instead of the current route – where the various points-of-interest along the original route that is modified and are not included in the modified route are third locations upon which movement to would cause the requirements such as power and quality of service level to not be met); and
based on an enhancement of the trigger event, facilitating an output, at the device, of first information indicative of recommended routes from the first location to the second location and of second information indicative of restricted movement to the third location (Para.[0102]  In some embodiments, route modification or adjustment or replacement, may present to the driver or operator of the vehicle a message indicating a suggestion to modify or adjust or replace the route, and the reason for such suggestion (e.g., to ensure high-quality HD video streaming); and may actuate such modification only if the driver or operator signals his consent or approval and Fig.3 and Para.[0124] –  – where the new route is information indicative of restricted movement to the third location (e.g. a third location is a location along the original route that movement becomes restricted to when a new route is selected and the new route does not include the third location)).
As shown above, Altman discloses a system where a trigger event is based on what application is running (Para.[0190] where different application have different requirements and hence different trigger events) and then a first action is taken based on the trigger event.  Altman does not explicitly disclose the triggered event is enhanced and the first action is facilitated based on that enhancement.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the trigger event in Altman is modified as a function of the application because the system of Altman shows different quality of service requirements for different applications so the trigger event would be modified when the application is modified because the quality of service requirements are modified.  An application requiring a lower quality of service would have a suppressed trigger event and an application requiring a higher quality of service would have an enhanced trigger event.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first action is facilitated based on the modification because the first action is partially based on the quality of service requirements so modifying the trigger event will affect the first action.
Re claim 19:
Altman discloses wherein the first location comprises a first latency amount and the second location comprise a second latency amount, and wherein the operations further comprise: selecting the second location based on the second latency amount being less than the first latency amount and based on the type of application executing on the device being categorized as a time sensitive application (Para.[0101]  Based on such determination or estimation or prediction or evaluation, of a reduced video quality or increased artifacts or lower bitrate communication or increased delays or increased latency or excessive buffering delays or other Quality of Experience injuries, a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs and Para.[0190]  For example, video watching or uploading (including live video from the vehicle); for the passengers' infotainment; many times more than a single passenger; especially demanding are 360 degrees video, Augmented Reality (AR) and Virtual Reality (VR) video. For high-quality immersive experience, a very low latency is desired – where AR and VR are time sensitive).
As shown above, Altman discloses modifying a route to meet the requirements of an application.  Altman does not explicitly disclose a first location having a first latency and a second location having a second latency lower than the first latency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second location in Altman would have a reduced latency in order to meet the application’s needs as suggested by Altman and because a high latency is considered a trigger for modifying a route so the modified route would have a lower latency (Altman Para.[0101]).
Re claim 20:
Altman discloses wherein the first location comprises a first voice quality level and the second location comprise a second voice quality level, and wherein the operations further comprise: selecting the second location based on the second voice quality level being a better voice quality than the first voice quality level (Para.[0101]  Based on such determination or estimation or prediction or evaluation, of a reduced video quality or increased artifacts or lower bitrate communication or increased delays or increased latency or excessive buffering delays or other Quality of Experience injuries, a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs) and
 based on the type of application executing on the device being categorized as a non-time sensitive application (Para.[0126]  In some embodiments, optionally, names or graphical representations or indicators of particular applications (e.g., YouTube, Netflix, Skype, Facebook) or of particular types of applications (e.g., Streaming Video; Streaming Audio; VoIP; Mapping, video uplink streaming, etc.) may be shown at or near each route segment in the generated map, indicating which application(s) and/or which type(s) of application(s) are expected to have sufficient bandwidth in that route segment – where VoIP is non-time sensitive).
As shown above, Altman discloses modifying a route in response to inadequate quality.  Altman also discloses showing which modified route has adequate quality for voice.  Altman does not explicitly disclose the first location has a first voice quality and the second location has a better voice quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second location has a better voice quality than a first location in Altman because the modified route is generated in response to inadequate quality and increases the quality in order to meet the application’s needs (Altman Para.[0101]).

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
In the remarks with regards to claim 1, Applicant contends Altman does not disclose related to a defined power level requirement and a restriction of movement of the device from a first location to a second location, wherein the movement to the second location is determined to fail to satisfy the defined power level requirement. 
The Examiner respectfully disagrees.  Altman reads on the limitation as claimed.  Altman discloses related to a defined power level requirement (Para.[0094]  a goal of maintaining a certain battery level (or minimal usage) of a certain handheld or other specific device) and 
a restriction of movement of the device from a first location to a second location, wherein the movement to the second location is determined to fail to satisfy the defined power level requirement (Para.[0101]  However, the Bonding/Multi-Link Agent determines or estimates or predicts, that the performance of a single communication link or of a combined bonding link (made of an aggregate combination of any combination of multiple communication links) is below a pre-defined threshold (or, its monetary cost to a minimum through-put or bandwidth is above a pre-defined threshold or latency is above such threshold or current or predicted desired level or similarly cost or battery consumption from/by any of the participating communication devices or any other QoS or other parameter) and Para.[0101]  a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs  and Fig.3 and Para.[0123] Communication Map 300 depicts a starting point (SP) 301 and a destination point (DP), and further indicates the vehicle's current location (CL) 303 as well as various points-of-interest (e.g., names of cities, towns, rivers, establishments or the like). Communication Map 300 shows a current route (CR) 311 that is being travelled by the vehicle; and also shown a possible alternate route (AR) 312 that may be taken in order to reach the destination, optionally indicating also the difference in travel-time and/or in travel-distance if the alternate route is taken instead of the current route).  
As shown above, battery level is one of the factors considered in Altman when deciding on a route (Para.[0094,0098,0101]).  Therefore if a route is not able to meet the desired battery levels, another route is selected.  As shown in Figure 3 and Para.[0123], the different routes have various points-of-interest. The different travel route segment is a restriction of movement to a second location (e.g. a second location is a location along the original route that movement becomes restricted to when a new route is selected and the new route does not include the second location).  The device would be restricted from going to the second location when the second location is along a route that does not satisfy the battery level requirements.

In the remarks with regards to claim 12, Applicant contends Altman does not disclose “determining, by the system, a battery power level requirement of the user equipment” and “the action comprises restriction of movement of the user equipment into a defined location based on the defined location being determined to not support the battery power level requirement of the user equipment.”
The Examiner respectfully disagrees.  Altman reads on the limitation as claimed.  Altman discloses determining, by the system, a battery power level requirement of the user equipment (Para.[0094]  a goal of maintaining a certain battery level (or minimal usage) of a certain handheld or other specific device) and 
the action comprises restriction of movement of the user equipment into a defined location based on the defined location being determined to not support the battery power level requirement of the user equipment (Para.[0101]  However, the Bonding/Multi-Link Agent determines or estimates or predicts, that the performance of a single communication link or of a combined bonding link (made of an aggregate combination of any combination of multiple communication links) is below a pre-defined threshold (or, its monetary cost to a minimum through-put or bandwidth is above a pre-defined threshold or latency is above such threshold or current or predicted desired level or similarly cost or battery consumption from/by any of the participating communication devices or any other QoS or other parameter) and Para.[0101]  a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs  and Fig.3 and Para.[0123] Communication Map 300 depicts a starting point (SP) 301 and a destination point (DP), and further indicates the vehicle's current location (CL) 303 as well as various points-of-interest (e.g., names of cities, towns, rivers, establishments or the like). Communication Map 300 shows a current route (CR) 311 that is being travelled by the vehicle; and also shown a possible alternate route (AR) 312 that may be taken in order to reach the destination, optionally indicating also the difference in travel-time and/or in travel-distance if the alternate route is taken instead of the current route).  
As shown above, battery level is one of the factors considered in Altman when deciding on a route (Para.[0094,0098,0101]).  Therefore if a route is not able to meet the desired battery levels, another route is selected.  As shown in Figure 3 and Para.[0123], the different routes have various points-of-interest. The different travel route segment is a restriction of movement to a defined location (e.g. a defined location is a location along the original route that movement becomes restricted to when a new route is selected and the new route does not include the defined location).  The device would be restricted from going to the defined location when the defined location is along a route that does not satisfy the battery level requirements.

In the remarks with regards to claim 18, Applicant contends Altman does not disclose related to the defined power level requirement and/or restricted movement to the third location.
The Examiner respectfully disagrees.  Altman reads on the limitation as claimed. Altman reads on the limitation as claimed.  Altman discloses related to the defined power level requirement (Para.[0094]  a goal of maintaining a certain battery level (or minimal usage) of a certain handheld or other specific device) and 
restricted movement to the third location (Para.[0101]  However, the Bonding/Multi-Link Agent determines or estimates or predicts, that the performance of a single communication link or of a combined bonding link (made of an aggregate combination of any combination of multiple communication links) is below a pre-defined threshold (or, its monetary cost to a minimum through-put or bandwidth is above a pre-defined threshold or latency is above such threshold or current or predicted desired level or similarly cost or battery consumption from/by any of the participating communication devices or any other QoS or other parameter) and Para.[0101]  a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs  and Fig.3 and Para.[0123] Communication Map 300 depicts a starting point (SP) 301 and a destination point (DP), and further indicates the vehicle's current location (CL) 303 as well as various points-of-interest (e.g., names of cities, towns, rivers, establishments or the like). Communication Map 300 shows a current route (CR) 311 that is being travelled by the vehicle; and also shown a possible alternate route (AR) 312 that may be taken in order to reach the destination, optionally indicating also the difference in travel-time and/or in travel-distance if the alternate route is taken instead of the current route).  
As shown above, battery level is one of the factors considered in Altman when deciding on a route (Para.[0094,0098,0101]).  Therefore if a route is not able to meet the desired battery levels, another route is selected.  As shown in Figure 3 and Para.[0123], the different routes have various points-of-interest. The different travel route segment is a restriction of movement to a third location (e.g. a third location is a location along the original route that movement becomes restricted to when a new route is selected and the new route does not include the third location).  The device would be restricted from going to the third location when the third location is along a route that does not satisfy the battery level requirements.
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471